DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-17 are pending:
		Claims 1-17 are allowed. 
		Claims 1 & 12-17 are amended. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard MacCord on 02/10/2021.
Regarding claim1, replace “FOG” in line 2 with – FOG (fats, oils, grease) –; replace “a a hole” in line 13 with – a hole –; and replace “discharge” in line 12 with – discharge end –
Regarding claim 12, replace “FOG” in line 2 with – FOG (fats, oils, grease) –; and replace “discharge” in line 14 with – discharge end –; 
Regarding claim 13, replace “FOG” in line 11 with – FOG (fats, oils, grease) --; and replace “baffles to the upper chamber above” in lines 14-15 with – baffles to collect in the upper chamber in an interior volume above --.
Regarding claim 14, replace “FOG” in line 1 with – FOG (fats, oils, grease) –; replace “upper” in line 4 with – upper baffle –; replace “lower baffle,” in line 4 with – lower baffle, the upper baffle across an interior volume of the tank, --; and replace “a volume in the tank above” in lines 8-9 with – collect in the interior volume above –. 

Regarding claim 16, replace “the path” in line 2 with – a path --. 
Regarding claim 17, replace “FOG and grey water” in line 2 with – the FOG and the grey water --. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are Kyles (USPN 6,413,435) and Batten (US 2001/0025811). 
	The combination of Kyles and Batten does not teach allowing FOG to float through the hole in the second baffle to collect in the interior volume above the upper surface of the second baffle as required by claim 1. 
	It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Kyles (as modified by Batten) such that FOG floats through the hole in the second baffle to collect in the interior volume above the upper surface of the second baffle because the apparatus of Kyles essentially collects FOG below the second baffle (upper baffle) such that FOG exits the interior volume (segregation volume) through access lines to collect in a retainer outside of the tank and thus a modification to collect in the interior volume above the upper surface of the second baffle would change the principle operation of Kyles. Additionally there is no motivation or suggestion to collect in the interior volume above the upper surface of the second baffle. Therefore the prior art fails to render claim 1 obvious and for this reason claim 1 is allowable. Independent claims 12-14 are similar in scope to claim 1 thus allowable for the same reason. Dependent claims are hereby allowed due to dependency from allowed claims 1 & 12-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778